DOWDELL, C. J.
This is a proceeding in the nature of quo warranto, brought by the relators against the respondents, to oust them from the office of school trustees which they are alleged to be unlawfully usurping. The case was fried in the court below on an agreed statement of facts, and thereupon judgment was rendered in favor of the respondents, appellees here. From this judgment the relators (appellants) prosecute the present appeal.
The claim of the appellees to the office-from which they are sought to be ousted is based upon a special act of the legislature, approved February 3,1897 (Loc. Acts 1896-97, p. 514), entitled “An act to create township nineteen, range five, Hale county, Alabama, a separate school district, to incorporate the same and define its powers and duties, and to provide for the maintenance and management of the public schools of said district.” The insistence of the appellants is that the special law in question, under which the appellees assert their claim to office, has been repealed by a subsequent general law; the general law, referred to as repealing the special law in question, being an act of the Legislature approved July 17, 1907. (Gen. Acts 1907, p. 478), amendatory of the act approved September 30, 1903 (Gen. Acts 1903, p. 289). Neither the original act of September 30, 1903, nor the act of July 17, 1907, amendatory thereof, contains any express provision of repeal or a general repealing clause. The question here presented, therefore, is one of repeal by implication.
*170Repeal by implication is regarded with disfavor by the courts, and the doctrine of implied repeal can be invoked and applied only in case that there exists such a repugnancy between the two statutes that they cannot consistently stand together. This principle obtains, and is applied, where the two laws are general; and in case of a special law and a general law the reasons for the application of the principle are all the more cogent. It is true that, in any case, the thing to be ascertained and determined, in construing conflicting statutes, is, What was the intention of the Legislature? Where the older statute is special and the subsequent one general, mere inconsistency in the provisions of the two, alone, is not enough to imply a repeal of the older special law. The repugnancy between the two must be so glaring and irreconcilable as to clearly manifest a legislative intent to repeal; otherwise, repeal will not he implied.
In Endlich on the Interpretation of Statutes, p. 298, § 223, the doctrine is stated as follows: “It is but a particular application of the general presumption against an intention to alter the law beyond the immediate scope of the statute to say that a general act is to be construed as not repealing a particular one; that is, one directed towards a special object or a special class of objects. A general later (affirmative) law does not abrogate an earlier special one by mere implication. ‘G-eneralia specialibus non derogant.’ The law does not allow the exposition to revoke or alter, by construction of general words, any particular statute, where the words of the two acts, as compared with each other, are not so glaringly repugnant and irreconcilable as to indicate a legislative intent to repeal, but may have their proper operation without it. It is usually presumed to have only general cases in view, and not particular cases which have been already otherwise provided for by the special *171act, or, what is the same thing, by a local custom. Having already given its attention to the particular subject, and provided for it, the Legislature is reasonably presumed not to intend to alter that special provision by a subsequent general enactment, unless that intention is manifested in explicit language, or there be something which shows that the attention of the Legislature has been turned to the special act, and that the general one was intended to embrace'the special cases within the previous one, or something in the nature of the general one making it unlikely that an exception was intended as regards the special act. The general statute is read as silently excluding from its operation the cases which have been provided for by the special one; for, as was said of the relation of a general act to a local one applying to a single county of the state, ‘it is against reason to suppose that the Legislature, in framing a general system for the state, intended to' repeal a special act which the local circumstances of one county had made necessary.’ The fact that the general act contains a clause repealing acts inconsistent with it does not diminish the force of this rule of construction.”
Many authorities are cited in the notes by the author in support of the doctrine stated above. There are cases of our own, which may be here cited, in support of the same principle, namely. — Iverson v. State, 52 Ala. 170; Magruder v. State, 40 Ala. 349; City Council of Montgomery v. National B. & L. Ass’n., 108 Ala. 336, 18 South. 816.
By the provisions of the special act of February 3, 1897, township 19, range 5, Hale county, Ala., was incorporated a separate school district, and given the name “Newbern School District,” by which name it was authorized and empowered to contract and be contracted *172with and to sue and he sued. It was also given other enumerated rights, privileges, and powers, relating, of course, to the purposes of its incorporation; that is to say, to school purposes. Thus it will be seen that the act, though of a public nature, was peculiarly a special law.
The act approved September 30, 1903, entitled “An act to provide for the redistricting of the public schools of the state and for the management and control of the same,” was general, but contained no express provision of repeal or general repealing clause. Section 19 of this act reads as follows : “The provisions of this act shall not apply to any county heretofore districted by law and Which has a special levy from the county for the support of the public schools, or to school districts heretofore established by law.” These provisions of the law, though not necessary to save the special law in question from repeal by implication, would seem to have been inserted in the general act but of abundant caution on the part of the Legislature. Section 19, above set out, was amended by the act approved July 17, 1907, so as to read as follows: “Sec. 6. * * * The provisions of this act shall not apply to any county heretofore districted by authority of a special law, and which has a special levy from the county for the support of the public schools therein.” It will be noted that the phrase, “or to school districts heretofore established by law” (contained in the original act), was omitted from section 19 as amended. From this it is argued that the Legislature, by such omission, manifested an intention to repeal the special law in question.
There are we think two satisfactory answers to this insistence: First, the preserving clause contained in section 19 of the original act was not necessary, as we have stated, to save the special law from repeal by im*173plication, and the omission from the amendatory act of the preserving clause did no more than to leave the act as amended just as it would have been if the preserving clause had not been incorporated into the original act, in so far as the question of repeal by implication is concerned ; second, by section 4 of the amendatory act there was amended into section 16 of the original act a provision which, we think, negatives any intention or purpose to repeal the special law. Section 16 as originally enacted reads as follows: “The lines and boundaries of any school district may be changed, by a vote of a majority,” etc. This section, as amended by section 4 of the amendatory act, reads as follows: “The lines and boundaries of any public school district, heretofore established by general law or any special law, may be changed,” etc. If it was the purpose of the legislature, by said general act, to repeal all special laws, why was the above provision inserted in the amendatory act? We think the question answers itself. ■
By the provisions of the special act in question the town of Newbera, a municipality, situate in township 19, range 5, and being, therefore, .within the territorial limits of said incorporated school district, and subject to all the provisions of the act relating to the public schools of said district, was, as a town, removed and taken out of that general class of towns included in, subject to, and affected by either section 7 of the amendatory act of July 17, 1907, or section 175, p. 878, of the act approved August 13, 1907, commonly known as the “Municipal Code Law.” It is therefore evident that, the town of Newbern not being as a municipality within the influence of the two sections, above mentioned, of the amen-, datory act and of the Municipal Code law, respectively, there cannot be said to exist any repugnancy between the provisions of said special law and those of said sections.
*174Our conclusion is that the special law of February 3, 1897, was not repealed by the subsequent general laws mentioned, and it follows from this that the judgment appealed from must be affirmed.
Affirmed.
Mayfield and Sayre, JJ., concur. Denson, J., concurs in the conclusion.
SIMPSON, J.
I agree with the conclusion of the foregoing opinion, but my view of the amendatory act of July 17, 1907, is that the effect of the amendment to section 19 of the act of September 30, 1903, by striking-out the last clause, was to leave all school districts, which had been created by special act, “which have a special levy from the county,” unmolested by the act and not subject to its terms, but that all other school districts, created by special acts, are made subject to the provisions of the act of September 30, 1903, as amended. While this of itself does not repeal any special act, yet the special school district in question is subject to the provisions of section 16, as amended by said act of July 17, 1907, so that the county board of education may change its boundaries, etc., as provided in said section. I do not think that the mere fact that the act creating that district incorporated it and gave it special powers prevents this result.
Anderson, J., concurs.